Citation Nr: 9915823	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  95-19 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin rash.  

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from July 1964 to August 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions by the Los Angeles Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 1997, the appellant and his wife appeared at a hearing 
held at the RO, and the case was last before the Board in 
June 1997, when it was remanded to the RO for further 
development of the evidence. 


FINDING OF FACT

The appellant has a chronic fungal infection of the skin 
which likely originated during his military service in 
Vietnam.  


CONCLUSION OF LAW

A chronic fungal infection of the skin was incurred in active 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Suppl. 
1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant served in the military from July 1964 to August 
1966, including four months and 11 days as an infantryman in 
Vietnam.  He has stated that he spent much of his time in 
damp areas, such as rice paddies (hearing transcript, p. 11) 
and that he sometimes spent as much as 13 hours in trenches 
with water up to his neck (written statement received in 
August 1997).  

The service medical records reflect no pertinent complaints 
or findings at the time of the appellant's February 1964 
induction physical examination.   He was treated in September 
1964 for blisters on his buttocks.  It was noted on his June 
1966 separation physical examination that the skin showed a 
diffuse, fine scaling which was thought to be a residual of a 
previous generalized maculo-papular rash over the trunk.  

Medical treatment records pertaining to post-service 
treatment for a skin rash have not been submitted in support 
of this claim despite RO attempts to locate and obtain such 
evidence; however, the appellant has stated that he has 
continuously been bothered by a skin rash since his military 
service in the 1960s.  

In October 1997, the appellant was referred by the RO for a 
dermatological examination in connection with the present 
appeal.  The claims file was made available to the examining 
physician for review.  It was reported on examination that 
the appellant has a chronic fungal infection of the skin 
which also involves the toenails (characterized as  typical 
generalized dermatophytosis and onychomycosis).  It was the 
opinion of the examining physician that the hot, humid and 
wet weather in Vietnam could have helped this skin condition 
develop.  The physician further added that this fungal 
infection can be "completely cleared" following a precise 
treatment plan with Lamisil over less than three months.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  The aforementioned 
factual basis may be established by medical evidence, 
competent lay evidence, or both.  38 C.F.R. § 3.307(b).  In 
general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

In the present case, the appellant is shown to have had a 
skin rash at the time he was discharged from service; medical 
opinion of record is to the effect that it is at least as 
likely as not that his current fungal infection originated in 
the hot, humid and damp climate of Vietnam.  Furthermore, the 
appellant has stated that he has continuously been bothered 
by a skin rash since his return from service in Vietnam.  As 
a layman, the appellant is competent to testify to this 
matter, although he cannot diagnose the identity of his skin 
rashes in service and afterwards.  Based primarily on the 
unrebutted medical opinion of the October 1997 dermatological 
examiner, the Board has concluded that a chronic fungal 
infection of the skin was incurred during the appellant's 
military service in Vietnam.  


ORDER

Service connection for a chronic fungal infection of the skin 
is granted.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

